DETAILED ACTION
Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
As noted in the Non-Final Rejection (mailed 10/6/2017) of the parent application (U.S. Application No. 15/140,418), the examiner considers the priority date of the claims to be 4/27/2016. If the applicant disagrees with this assessment, they are invited to do so on the record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities: the fourth limitation should conclude with “and”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “networksto” on line 3 should be split into two words.  Appropriate correction is required.
Claims 6 and 15 are objected to because of the following informalities: the term “the performance information” is used but has not been previously introduced.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-16, and 18-20 of U.S. Patent No. 10,412,145 in view of Varki et al. (US PG Pub 2013/0346578).
As per claim 1, The Patent teaches a computerized network labeling method comprising: 
compiling quality metrics, including signal strength and signal pollution, along with temporal data for a plurality of endpoints and a plurality of networks, wherein the endpoints include routers, cellular towers and modems [Patent, Claim 1, Limitation 1]; 
storing performance models that predicts endpoint quality and network suitability for a real time data transfer based on time using the compiled quality metrics [Patent, Claim 1, Limitation 2, This is not patentably distinct from the Patent claim limitation because the Patent is directed toward predicting endpoint quality and network suitability. In computer modeling, it is readily recognized that models may be stored.]…
initiating the real time data transfer on the network [Patent, Claim 1, Limitation 5].
The Patent does not explicitly teach comparing a plurality of networks to the performance models; determining which network of the plurality of networks is suitable for the real time data transfer responsive to the comparing.
However, Varki et al. also teach comparing a plurality of networks to the performance models; determining which network of the plurality of networks is suitable for the real time data transfer responsive to the comparing [Varki, ¶ 0058, “FIG. 1 is an illustrative block diagram of a system 100 for suggesting one or more parameters for data transfers over a network.  System 100 includes a modeling engine 102 and multiple networks 110 with nodes 111a-111e (generally, node 111).  Networks 110 make up an infrastructure that interconnect various nodes 111 and provides possible paths for transmitting data between two nodes 111.  Networks 110 provide data such as network availability data 106 to modeling engine 102, which processes the network availability data 106 and returns a suggested routing protocol 108.  Routing protocol 108 includes information regarding a data transfer, such as a time to initiate the data transfer, an amount of time the data transfer will take, a recommended pathway in networks 110 for the data transfer, a maximum amount of data that may be transferred within a specified time window, a combination thereof, or any other suitable information regarding a data transfer”, The modeling engine uses network availability data (see fig. 1, element 106 and ¶ 0062-0066) from a number of networks (see elements 110 and 111) to generate a routing protocol for a data transfer (see element 108) of bulk data (see ¶ 0054). The modeling engine further contains a database (for storing network maps, see fig. 3, element 330, and ¶s 0066, 0067, and 0083), a data transfer modeler for modeling projected data transfer across different networks and routers (see element 326, ¶s 0083, 0084), and a performance optimizer for generating an optimal data transfer solution (see element 324, ¶s 0083, 0084). Fig. 6 shows running the modeler for a desired data transfer from a specified sender to a specified receiver (see ¶ 0090). Output is displayed to give an ideal time for suitable real-time data transfer (see element 659). The transfer is then initiated at the ideal time (see fig. 8, elements 806, 808, and ¶ 0096) by an interface unit (see fig. 2, element 208).].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the data transfer modeler and performance optimizers of Varki et al. into The Patented Claims. By modifying the network labeling method of The Patented Claims to further include processes for data transfer modeling and optimization across disparate networks as taught by Varki et al. (see fig. 3), the benefits providing effective data transfer for bulk data (see Varki, ¶s 0054, 0069) of are achieved.
As per claims 2-8, these claims have overlapping scope with claims 2-6 and 8-10 of the Patent, respectively.
As per claim 10, The Patent teaches a computerized network label system comprising: 
a database for storing compiled quality metrics, including signal strength and signal pollution, along with temporal data for a plurality of endpoints and a plurality of networks, wherein the endpoints include routers, cellular towers and modems [Patent, Claim 1, Limitation 1], and storing performance models that predicts endpoint quality and network suitability for a real time data transfer based on time using the compiled quality metrics [Patent, Claim 1, Limitation 2, This is not patentably distinct from the Patent claim limitation because the Patent is directed toward predicting endpoint quality and network suitability. In computer modeling, it is readily recognized that models may be stored.]…
a routing system for initiating the real time data transfer on the network [Patent, Claim 1, Limitation 3].

However, Varki et al. also teach comparing a plurality of networks to the performance models; determining which network of the plurality of networks is suitable for the real time data transfer responsive to the comparing [Varki, ¶ 0058, “FIG. 1 is an illustrative block diagram of a system 100 for suggesting one or more parameters for data transfers over a network.  System 100 includes a modeling engine 102 and multiple networks 110 with nodes 111a-111e (generally, node 111).  Networks 110 make up an infrastructure that interconnect various nodes 111 and provides possible paths for transmitting data between two nodes 111.  Networks 110 provide data such as network availability data 106 to modeling engine 102, which processes the network availability data 106 and returns a suggested routing protocol 108.  Routing protocol 108 includes information regarding a data transfer, such as a time to initiate the data transfer, an amount of time the data transfer will take, a recommended pathway in networks 110 for the data transfer, a maximum amount of data that may be transferred within a specified time window, a combination thereof, or any other suitable information regarding a data transfer”, The modeling engine uses network availability data (see fig. 1, element 106 and ¶ 0062-0066) from a number of networks (see elements 110 and 111) to generate a routing protocol for a data transfer (see element 108) of bulk data (see ¶ 0054). The modeling engine further contains a database (for storing network maps, see fig. 3, element 330, and ¶s 0066, 0067, and 0083), a data transfer modeler for modeling projected data transfer across different networks and routers (see element 326, ¶s 0083, 0084), and a performance optimizer for generating an optimal data transfer solution (see element 324, ¶s 0083, 0084). Fig. 6 shows running the modeler for a desired data transfer from a specified sender to a specified receiver (see ¶ 0090). Output is displayed to give an ideal time for suitable real-time data transfer (see element 659). The transfer is then initiated at the ideal time (see fig. 8, elements 806, 808, and ¶ 0096) by an interface unit (see fig. 2, element 208).].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the data transfer modeler and performance optimizers of Varki et al. into The Patented Claims. By modifying the network labeling method of The Patented Claims to further include processes for data transfer modeling and optimization across disparate networks as taught by Varki et al. (see fig. 3), the benefits providing effective data transfer for bulk data (see Varki, ¶s 0054, 0069) of are achieved.
As per claims 11-18, these claims have overlapping scope with 12-16 and 18-20 of the Patent, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites, “a selector server for comparing a plurality of networks to the performance models, and determining which network of the plurality of networks is suitable for the real time data transfer responsive to the comparing,” which does not have support within the originally filed specification. The examiner notes that support for the claims appears to follow paragraphs [0088] through [0102] of the originally filed disclosure. However, the examiner further notes that there is no mention of a selector server performing the comparison function. The network label system (fig. 12, element 1210) appears to perform this function (see paragraph [0094]), but there is no mention of a selector server performing the function. Therefore, the examiner believes the limitation contains new matter.
Claims 11-18 are rejected as being dependent upon a rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 10, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (US PG Pub 2016/0028599, which was cited on IDS dated 4/7/2020) in view of Farkas et al. (US PG Pub 2016/0034823, which was cited on IDS dated 4/7/2020) and Varki et al. (US PG Pub 2013/0346578).
As per claim 1, Vasseur et al. teach a computerized network labeling method comprising: 
compiling quality metrics…along with temporal data for a plurality of endpoints, wherein the endpoints include routers, cellular towers and modems [Vasseur, ¶ 0041, “In some aspects, TPA 248 may be responsible for tracking all possible attributes of the traffic that is flowing through a router or other device, in order to make predictions regarding the traffic.  For example, these attributes may be used to characterize traffic flows over the course of time and to generate profiles that can be used for prediction”, The traffic pattern analyzer (see fig. 2, element 248 and fig. 4A) collects quality metrics for traffic that is flowing through a router or other network device (see also ¶ 0046). The traffic flows are real time data transfers between devices shown in Fig. 1, which include routers (or CEs and PEs), and can be over a wireless network which would include cellular towers (see ¶ 0021 and 0025). A CE (or customer edge) would also include a modem.];
storing performance models that predicts endpoint quality…for a real time data transfer based on time using the compiled quality metrics [Vasseur, ¶ 0041, “In a further aspect, PCM 247 may gather application-specific SLAs (e.g., from the ACI controller/dAPIC of routing services 244) and correlate the application-specific SLAs with the predicted traffic profile and network performance, to perform closed-loop control that meets the application-specific SLAs”, The predicative control manager (PCM, see fig. 2, element 247) predicts the estimated quality for a particular service level agreement (SLA, ¶ 0004) experienced by a customer edge (CE) device.]; 
comparing a plurality of networks to the performance models [Vasseur, ¶ 0041, "In some aspects, TPA 248 may be responsible for tracking all possible attributes of the traffic that is flowing through a router or other device, in order to make predictions regarding the traffic.  For example, these attributes may be used to characterize traffic flows over the course of time and to generate profiles that can be used for prediction.  In another aspect, NAM 246 may be used to generate an analytical model of the attributes of the network (potentially as a function of time), in order to predict network performance", The network controlling device (see fig. 2 and ¶ 0028) contains a traffic analyzer module (see fig. 2, element 248) a network analyzer module (see fig. 2, element 246). The traffic analyzer module monitors network performance attributes (or performance information, see also ¶s 0046-0052), and the network analyzer module produces an analytical module used to predict network performance (see also ¶s 0054-0062), based on the traffic analysis.]; 
Vasseur et al. do not explicitly teach including signal strength and network pollution…storing performance models that predicts…network suitability for a real time data transfer based on time using the compiled quality metrics…determining which network of the plurality of networks is suitable for the real time data transfer responsive to the comparing; initiating the real time data transfer on the network.
However, Farkas et al. teach including signal strength and signal pollution [Farkas, ¶ 0042, “Other or more specific historical context information collected (a non-exhaustive list) can include network information, such as information about other cells (e.g., other cell locations or network settings), interference information, such as average interference levels, subspace identification of interference techniques (e.g., independent component analysis, principal component analysis, sample matrix inversion, angle of arrival), and radio bearer assignments, and performance information related to the success of scheduled data (e.g., CBER, BER, SINR, SNR, spectral efficiency, throughput, packet error rate).  The interference information can be associated per user by user ID, network identifier, or through an identified subspace”, Historical context information, including a network identifier, SNR (or signal strength), interference (pollution), location (GEO), and temporary information. This historical context is used to build predictive models (see fig. 2, elements 202 and 204, and ¶s 0032 and 0043).]. 
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the historical context information of Farkas et al. into Vasseur et 
	In addition, Varki et al. teach storing performance models that predicts…network suitability for a real time data transfer based on time using the compiled quality metrics…determining which network of the plurality of networks is suitable for the real time data transfer responsive to the comparing; initiating the real time data transfer on the network [Varki, ¶ 0058, “FIG. 1 is an illustrative block diagram of a system 100 for suggesting one or more parameters for data transfers over a network.  System 100 includes a modeling engine 102 and multiple networks 110 with nodes 111a-111e (generally, node 111).  Networks 110 make up an infrastructure that interconnect various nodes 111 and provides possible paths for transmitting data between two nodes 111.  Networks 110 provide data such as network availability data 106 to modeling engine 102, which processes the network availability data 106 and returns a suggested routing protocol 108.  Routing protocol 108 includes information regarding a data transfer, such as a time to initiate the data transfer, an amount of time the data transfer will take, a recommended pathway in networks 110 for the data transfer, a maximum amount of data that may be transferred within a specified time window, a combination thereof, or any other suitable information regarding a data transfer”, The modeling engine uses network availability data (see fig. 1, element 106 and ¶ 0062-0066) from a number of networks (see elements 110 and 111) to generate a routing protocol for a data transfer (see element 108) of bulk data (see ¶ 0054). The modeling engine further contains a database (for storing network maps, see fig. 3, element 330, and ¶s 0066, 0067, and 0083), a data transfer modeler for modeling projected data transfer across different networks and routers (see element 326, ¶s 0083, 0084), and a performance optimizer for generating an optimal data transfer solution (see element 324, ¶s 0083, 0084). Fig. 6 shows running the modeler for a desired data transfer from a specified sender to a specified receiver (see ¶ 0090). Output is displayed to give an ideal time for suitable real-time data transfer (see element 659). The transfer is then initiated at the ideal time (see fig. 8, elements 806, 808, and ¶ 0096) by an interface unit (see fig. 2, element 208).].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the data transfer modeler and performance optimizers of Varki et al. into Vasseur et al. By modifying the network controlling node of Vasseur et al. (see fig. 2) to further include processes for data transfer modeling and optimization across disparate networks as taught by Varki et al. (see fig. 3), the benefits providing effective data transfer for bulk data (see Varki, ¶s 0054, 0069) of are achieved.
As per claim 2, Vasseur et al. in view of Farkas et al. and Varki et al. teach the method of claim 1. Vasseur et al. also teach wherein the plurality of networks are identified by at least one of a router BSSID and a MAC address [Vasseur, ¶ 0033, “Notably, routing process 244 may also perform functions related to virtual routing protocols, such as maintaining VRF instance, or tunneling protocols, such as for MPLS, generalized MPLS (GMPLS), etc., each as will be understood by those skilled in the art”, The network routing process (see fig. 2, element 244) may operate in accordance with MPLS/IP. MPLS/IP provides MAC addresses for routers within a network.].
As per claim 4, Vasseur et al. in view of Farkas et al. and Varki et al. teach the method of claim 1. Vasseur et al. also teach further comprising determining an accuracy measure for the at least one performance model [Vasseur, ¶ 0061, "Learning machine 404 may continually track feature data 450 (e.g., as a time series model), to characterize these attributes.  In other words, learning machine 404 may use a predictive model to predict future network performance metrics based on feature data 450.  In some implementations, NAM 246 may also adjust the collection of feature data 450.  For example, NAM 246 may configure one or more corresponding routers to generate more or less features based on the requirements of learning machine 404 (e.g., the amount of probing used may be adjusted as a function of the model's accuracy and confidence", Learning machine 404 (i.e., network analyzer module) tracks its own accuracy for the purposes of future predictive modeling.].
As per claim 5, Vasseur et al. in view of Farkas et al. and Varki et al. teach the method of claim 4. Vasseur et al. also teach wherein the determining which network is suitable for the real time data transfer includes comparing the accuracy measure of the performance model for each network of the plurality of networks to a threshold [Vasseur, ¶ 0061, "Learning machine 404 may continually track feature data 450 (e.g., as a time series model), to characterize these attributes.  In other words, learning machine 404 may use a predictive model to predict future network performance metrics based on feature data 450.  In some implementations, NAM 246 may also adjust the collection of feature data 450.  For example, NAM 246 may configure one or more corresponding routers to generate more or less features based on the requirements of learning machine 404 (e.g., the amount of probing used may be adjusted as a function of the model's accuracy and confidence", Learning machine 404 (i.e., network analyzer module) tracks its own accuracy for the purposes of future predictive modeling. Feature data can be used to determine if QoS/SLA requirements are met.].
As per claim 6, Vasseur et al. in view of Farkas et al. and Varki et al. teach the method of claim 1. Vasseur et al. do not explicitly teach wherein the performance information includes a network identifier, network signal strength, signal pollution, GEO (geographic), and a temporal element.
However, Farkas et al. teach wherein the performance information includes a network identifier, network signal strength, signal pollution, GEO (geographic), and a temporal element [Farkas, ¶ 0042, “Other or more specific historical context information collected (a non-exhaustive list) can include network information, such as information about other cells (e.g., other cell locations or network settings), interference information, such as average interference levels, subspace identification of interference techniques (e.g., independent component analysis, principal component analysis, sample matrix inversion, angle of arrival), and radio bearer assignments, and performance information related to the success of scheduled data (e.g., CBER, BER, SINR, SNR, spectral efficiency, throughput, packet error rate).  The interference information can be associated per user by user ID, network identifier, or through an identified subspace”, Historical context information, including a network identifier, SNR (or signal strength), interference (pollution), location (GEO), and temporary information. This historical context is used to build predictive models (see fig. 2, elements 202 and 204, and ¶s 0032 and 0043).]. 
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the historical context information of Farkas et al. into Vasseur et al. By incorporating the predictive modeling of Farkas et al. into the network analyzer module of Vasseur et al., the benefits of optimized networks (see Farkas, ¶ 0002 and 0022) are achieved.
As per claim 7, Vasseur et al. in view of Farkas et al. and Varki et al. teach the method of claim 1. Vasseur et al. also teach wherein the plurality of networks include a cellular network [Vasseur, ¶ 0061, “For example, NAM 246 may configure one or more corresponding routers to generate more or less features based on the requirements of learning machine 404 (e.g., the amount of probing used may be adjusted as a function of the model's accuracy and confidence, based on network considerations such as current or future network usage, etc.)”, Routers may be reconfigured to yield a better performing network, which may include a backup cellular connection (see also ¶ 0019).], alternate access points, and a public switched telephone network (PSTN).
As per claim 10, Vasseur et al. teach a computerized network label system comprising: 
a database for storing compiled compiling quality metrics…along with temporal data for a plurality of endpoints, wherein the endpoints include routers, cellular towers and modems [Vasseur, ¶ 0041, “In some aspects, TPA 248 may be responsible for tracking all possible attributes of the traffic that is flowing through a router or other device, in order to make predictions regarding the traffic.  For example, these attributes may be used to characterize traffic flows over the course of time and to generate profiles that can be used for prediction”, The traffic pattern analyzer (see fig. 2, element 248 and fig. 4A) collects quality metrics for traffic that is flowing through a router or other network device (see also ¶ 0046). The traffic flows are real time data transfers between devices shown in Fig. 1, which include routers (or CEs and PEs), and can be over a wireless network which would include cellular towers (see ¶ 0021 and 0025). A CE (or customer edge) would also include a modem.], and storing performance models that predicts endpoint quality…for a real time data transfer based on time using the compiled quality metrics [Vasseur, ¶ 0041, “In a further aspect, PCM 247 may gather application-specific SLAs (e.g., from the ACI controller/dAPIC of routing services 244) and correlate the application-specific SLAs with the predicted traffic profile and network performance, to perform closed-loop control that meets the application-specific SLAs”, The predicative control manager (PCM, see fig. 2, element 247) predicts the estimated quality for a particular service level agreement (SLA, ¶ 0004) experienced by a customer edge (CE) device.]; 
a selector server for comparing a plurality of networks to the performance models [Vasseur, ¶ 0041, "In some aspects, TPA 248 may be responsible for tracking all possible attributes of the traffic that is flowing through a router or other device, in order to make predictions regarding the traffic.  For example, these attributes may be used to characterize traffic flows over the course of time and to generate profiles that can be used for prediction.  In another aspect, NAM 246 may be used to generate an analytical model of the attributes of the network (potentially as a function of time), in order to predict network performance", The network controlling device (see fig. 2 and ¶ 0028) contains a traffic analyzer module (see fig. 2, element 248) a network analyzer module (see fig. 2, element 246). The traffic analyzer module monitors network performance attributes (or performance information, see also ¶s 0046-0052), and the network analyzer module produces an analytical module used to predict network performance (see also ¶s 0054-0062), based on the traffic analysis.], and 
Vasseur et al. do not explicitly teach (a database for storing) including signal strength and network pollution…(a database for storing) storing performance models that predicts…network 
However, Farkas et al. teach (a database for storing) including signal strength and signal pollution [Farkas, ¶ 0042, “Other or more specific historical context information collected (a non-exhaustive list) can include network information, such as information about other cells (e.g., other cell locations or network settings), interference information, such as average interference levels, subspace identification of interference techniques (e.g., independent component analysis, principal component analysis, sample matrix inversion, angle of arrival), and radio bearer assignments, and performance information related to the success of scheduled data (e.g., CBER, BER, SINR, SNR, spectral efficiency, throughput, packet error rate).  The interference information can be associated per user by user ID, network identifier, or through an identified subspace”, Historical context information, including a network identifier, SNR (or signal strength), interference (pollution), location (GEO), and temporary information. This historical context is used to build predictive models (see fig. 2, elements 202 and 204, and ¶s 0032 and 0043).]. 
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the historical context information of Farkas et al. into Vasseur et al. By incorporating the predictive modeling of Farkas et al. into the network analyzer module of Vasseur et al., the benefits of optimized networks (see Farkas, ¶ 0002 and 0022) are achieved.
	In addition, Varki et al. teach (a database for storing) storing performance models that predicts…network suitability for a real time data transfer based on time using the compiled quality metrics…(a selector server for) determining which network of the plurality of networks is suitable for the real time data transfer responsive to the comparing; and a routing system for initiating the real time [Varki, ¶ 0058, “FIG. 1 is an illustrative block diagram of a system 100 for suggesting one or more parameters for data transfers over a network.  System 100 includes a modeling engine 102 and multiple networks 110 with nodes 111a-111e (generally, node 111).  Networks 110 make up an infrastructure that interconnect various nodes 111 and provides possible paths for transmitting data between two nodes 111.  Networks 110 provide data such as network availability data 106 to modeling engine 102, which processes the network availability data 106 and returns a suggested routing protocol 108.  Routing protocol 108 includes information regarding a data transfer, such as a time to initiate the data transfer, an amount of time the data transfer will take, a recommended pathway in networks 110 for the data transfer, a maximum amount of data that may be transferred within a specified time window, a combination thereof, or any other suitable information regarding a data transfer”, The modeling engine uses network availability data (see fig. 1, element 106 and ¶ 0062-0066) from a number of networks (see elements 110 and 111) to generate a routing protocol for a data transfer (see element 108) of bulk data (see ¶ 0054). The modeling engine further contains a database (for storing network maps, see fig. 3, element 330, and ¶s 0066, 0067, and 0083), a data transfer modeler for modeling projected data transfer across different networks and routers (see element 326, ¶s 0083, 0084), and a performance optimizer for generating an optimal data transfer solution (see element 324, ¶s 0083, 0084). Fig. 6 shows running the modeler for a desired data transfer from a specified sender to a specified receiver (see ¶ 0090). Output is displayed to give an ideal time for suitable real-time data transfer (see element 659). The transfer is then initiated at the ideal time (see fig. 8, elements 806, 808, and ¶ 0096) by an interface unit (see fig. 2, element 208).].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the data transfer modeler and performance optimizers of Varki et al. into Vasseur et al. By modifying the network controlling node of Vasseur et al. (see fig. 2) to further include processes for data transfer modeling and optimization across disparate networks as 
As per claim 11, Vasseur et al. in view of Farkas et al. and Varki et al. teach the system of claim 10. Vasseur et al. also teach wherein the plurality of networks are identified by at least one of a router BSSID and a MAC address [Vasseur, ¶ 0033, “Notably, routing process 244 may also perform functions related to virtual routing protocols, such as maintaining VRF instance, or tunneling protocols, such as for MPLS, generalized MPLS (GMPLS), etc., each as will be understood by those skilled in the art”, The network routing process (see fig. 2, element 244) may operate in accordance with MPLS/IP. MPLS/IP provides MAC addresses for routers within a network.].
As per claim 13, Vasseur et al. in view of Farkas et al. and Varki et al. teach the system of claim 10. Vasseur et al. also teach wherein the modeling module is further configured to determine an accuracy measure for the at least one performance model [Vasseur, ¶ 0061, "Learning machine 404 may continually track feature data 450 (e.g., as a time series model), to characterize these attributes.  In other words, learning machine 404 may use a predictive model to predict future network performance metrics based on feature data 450.  In some implementations, NAM 246 may also adjust the collection of feature data 450.  For example, NAM 246 may configure one or more corresponding routers to generate more or less features based on the requirements of learning machine 404 (e.g., the amount of probing used may be adjusted as a function of the model's accuracy and confidence", Learning machine 404 (i.e., network analyzer module) tracks its own accuracy for the purposes of future predictive modeling.].
As per claim 14, Vasseur et al. in view of Farkas et al. and Varki et al. teach the system of claim 13. Vasseur et al. also teach wherein the labeler determining which network is suitable for the real time data transfer is further configured to compare the accuracy measure of the performance model for each of the plurality of networks to a threshold [Vasseur, ¶ 0061, "Learning machine 404 may continually track feature data 450 (e.g., as a time series model), to characterize these attributes.  In other words, learning machine 404 may use a predictive model to predict future network performance metrics based on feature data 450.  In some implementations, NAM 246 may also adjust the collection of feature data 450.  For example, NAM 246 may configure one or more corresponding routers to generate more or less features based on the requirements of learning machine 404 (e.g., the amount of probing used may be adjusted as a function of the model's accuracy and confidence", Learning machine 404 (i.e., network analyzer module) tracks its own accuracy for the purposes of future predictive modeling. Feature data can be used to determine if QoS/SLA requirements are met.].
As per claim 15, Vasseur et al. in view of Farkas et al. and Varki et al. teach the system of claim 10. Vasseur et al. do not explicitly teach wherein the performance information includes a network identifier, network signal strength, signal pollution, and a temporal element.
However, Farkas et al. teach wherein the performance information includes a network identifier, network signal strength, signal pollution, GEO (geographic), and a temporal element [Farkas, ¶ 0042, “Other or more specific historical context information collected (a non-exhaustive list) can include network information, such as information about other cells (e.g., other cell locations or network settings), interference information, such as average interference levels, subspace identification of interference techniques (e.g., independent component analysis, principal component analysis, sample matrix inversion, angle of arrival), and radio bearer assignments, and performance information related to the success of scheduled data (e.g., CBER, BER, SINR, SNR, spectral efficiency, throughput, packet error rate).  The interference information can be associated per user by user ID, network identifier, or through an identified subspace”, Historical context information, including a network identifier, SNR (or signal strength), interference (pollution), location (GEO), and temporary information. This historical context is used to build predictive models (see fig. 2, elements 202 and 204, and ¶s 0032 and 0043).]. 
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the historical context information of Farkas et al. into Vasseur et 
As per claim 16, Vasseur et al. in view of Farkas et al. and Varki et al. teach the system of claim 10. Vasseur et al. also teach wherein the plurality of networks includes a cellular network [Vasseur, ¶ 0061, “For example, NAM 246 may configure one or more corresponding routers to generate more or less features based on the requirements of learning machine 404 (e.g., the amount of probing used may be adjusted as a function of the model's accuracy and confidence, based on network considerations such as current or future network usage, etc.)”, Routers may be reconfigured to yield a better performing network, which may include a backup cellular connection (see also ¶ 0019).], alternate access points, and a public switched telephone network (PSTN).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (US PG Pub 2016/0028599, which was cited on IDS dated 4/7/2020) in view of Farkas et al. (US PG Pub 2016/0034823, which was cited on IDS dated 4/7/2020), Varki et al. (US PG Pub 2013/0346578), and Barnett et al. (US Patent No. 7,734,775, which was cited on IDS dated 4/7/2020).
As per claim 3, Vasseur et al. in view of Farkas et al. and Varki et al. teach the method of claim 1. Vasseur et al. do not explicitly teach wherein the at least one router BSSID and MAC address is hashed.
However, Barnett et al. teach wherein the at least one router BSSID and MAC address is hashed [Barnett, column 9, lines 50-59, “The stream of data, composed of "bundles" of data, changes form as it moves down each segment of the pipeline.  Each bundle initially starts as line-oriented data and is processed by some number of pipeline elements.  Then it is "mutated" into array-oriented data, where each line has been broken into an array of tokens.  This bundle of data is processed by some number of pipeline elements.  Finally, the bundle is "mutated" into a record or hash table, where each item can be retrieved by name (or type).  The bundle is processed by the remaining pipeline elements”, The pipeline data (see column 9, lines 44-49 and column 12, line 22) for the network visualization (which includes MAC addresses, see column 10, lines 46-50) is organized through the use of hashing.]. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the pipeline data of Barnett et al. into Vasseur et al. By modifying the network module analyzer of Vasseur et al. to include pipeline data of Barnett et al., the benefits of making the data easily accessible by the network (into a record or hash table, where each item can be retrieved by name (or type) are achieved.
As per claim 12, Vasseur et al. in view of Farkas et al. and Varki et al. teach the system of claim 10. Vasseur et al. do not explicitly teach wherein the network data collector is further configured to hash the least one router BSSID and MAC address.
However, Barnett et al. teach wherein the at least one router BSSID and MAC address is hashed [Barnett, column 9, lines 50-59, “The stream of data, composed of "bundles" of data, changes form as it moves down each segment of the pipeline.  Each bundle initially starts as line-oriented data and is processed by some number of pipeline elements.  Then it is "mutated" into array-oriented data, where each line has been broken into an array of tokens.  This bundle of data is processed by some number of pipeline elements.  Finally, the bundle is "mutated" into a record or hash table, where each item can be retrieved by name (or type).  The bundle is processed by the remaining pipeline elements”, The pipeline data (see column 9, lines 44-49 and column 12, line 22) for the network visualization (which includes MAC addresses, see column 10, lines 46-50) is organized through the use of hashing.]. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the pipeline data of Barnett et al. into Vasseur et al. By modifying the network module analyzer of Vasseur et al. to include pipeline data of Barnett et al., the benefits of making the data easily accessible by the network (into a record or hash table, where each item can be retrieved by name (or type) are achieved.
Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (US PG Pub 2016/0028599, which was cited on IDS dated 4/7/2020) in view of Farkas et al. (US PG Pub 2016/0034823, which was cited on IDS dated 4/7/2020), Varki et al. (US PG Pub 2013/0346578), and Collins (US Patent No. 9,397,922, which was cited on IDS dated 4/7/2020).
As per claim 8, Vasseur et al. in view of Farkas et al. and Varki et al. teach the method of claim 1. Vasseur et al. do not explicitly teach further comprising a last mile optimization comprising sending pseudo-packets to a last mile optimizer located at each of several best servers to identify a single best edge server for transmission, receiving feedback from each of the last mile optimizers, selecting the single best server from the several best servers based on the feedback, applying a plurality of transporter algorithms to pseudo-packets sent to the single best server; and measuring quality of service for each transporter algorithm to determine which are effective.
However, Collins teaches further comprising a last mile optimization comprising sending pseudo-packets to a last mile optimizer located at each of several best servers to identify a single best edge server for transmission [Collins, column 15, lines 40-54, "in operation 308, once the test point has been reconfigured into the customer network, the network testing server 102 may issue instructions to the test point 196-198 to execute the network test that is chosen for the customer network.  Responsive to receiving the instructions from the network testing server 102, the test point (e.g., one of the test points 196-198) may execute a network test, wherein the test point may generate a simulated traffic between the PE device 110 and the PE device 104.  In another embodiment, the simulated traffic may be generated between PE device 110 and a computing device (e.g., responder device) coupled to a customer site LAN router.  One or ordinary skill in the art can understand and appreciate that using the network testing server 102, any leg of the network can be tested, such as the first mile, last mile, site to site", Test instructions (or test signaling) can be sent to last mile network devices, which include simulated traffic according to transport protocols. The last mile network devices perform a network test in response (see fig. e, elements 304-308).], receiving feedback from each of the last mile optimizers, selecting the single best server from the several best servers based on the feedback, applying a plurality of transporter algorithms to pseudo-packets sent to the single best server; and measuring quality of service for each transporter algorithm to determine which are effective [Collins, column 15, lines 55-67, “Once the network test is completed, in operation 310, the input/output interface engine 208 of the network testing server 102 may receive a result of the network test from the test point.  Upon receiving the network test result, the input/output interface engine 208 may forward the result to the statistics engine 214.  The statistics engine 214 may analyze the result and generate network performance statistics based on the result.  Further, the statistics engine 214 can generate suggestions to be presented to the user based on analyzing the results.  For example, the statistics model can generate a next step instruction for the user.  After analysis, the network performance statistics may be forwarded to the display engine 216”, The results of the last mile test are received and analyzed at the network testing server (see fig. 3, elements 310 and 312). The test results (or feedback) include network performance statistics (i.e., jitter, latency, packet loss). The test results are then used to present network configuration suggestions to the user.]. 
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the last mile testing and modeling of Collins into Vasseur et al. By modifying the network controlling device of Vasseur et al. to include the last mile network testing functionality of the network testing server of Collins, the benefits of efficient automated network testing for customer end experience (see Collins, column 1, lines 22-41) are achieved.
As per claim 9, Vasseur et al. in view of Farkas et al. and Varki et al. and Collins et al. teach the method of claim 8. Vasseur et al. do not explicitly teach wherein jitter, latency and packet loss are measured for the transmitted pseudo-packets to determine quality of service for each of the several best edge servers, and wherein identifying the single best edge server includes balancing the latency, 
However, Collins teaches wherein jitter, latency and packet loss are measured for the transmitted pseudo-packets to determine quality of service for each of the several best edge servers, and wherein identifying the single best edge server includes balancing the latency, jitter and packet loss measurements to estimate quality of service for each of the several best edge servers [Collins, column 15, lines 55-67, “Once the network test is completed, in operation 310, the input/output interface engine 208 of the network testing server 102 may receive a result of the network test from the test point.  Upon receiving the network test result, the input/output interface engine 208 may forward the result to the statistics engine 214.  The statistics engine 214 may analyze the result and generate network performance statistics based on the result.  Further, the statistics engine 214 can generate suggestions to be presented to the user based on analyzing the results.  For example, the statistics model can generate a next step instruction for the user.  After analysis, the network performance statistics may be forwarded to the display engine 216”, The results of the last mile test are received and analyzed at the network testing server (see fig. 3, elements 310 and 312). The test results (or feedback) include network performance statistics (i.e., jitter, latency, packet loss). The test results are then used to present network configuration suggestions to the user.]. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the last mile testing and modeling of Collins into Vasseur et al. By modifying the network controlling device of Vasseur et al. to include the last mile network testing functionality of the network testing server of Collins, the benefits of efficient automated network testing for customer end experience (see Collins, column 1, lines 22-41) are achieved.
As per claim 17, Vasseur et al. in view of Farkas et al. and Varki et al. teach the system of claim 10. Vasseur et al. do not explicitly teach further comprising an application configured to send pseudo-
However, Collins teaches further comprising a last mile optimization comprising sending pseudo-packets to a last mile optimizer located at each of several best servers to identify a single best edge server for transmission [Collins, column 15, lines 40-54, "in operation 308, once the test point has been reconfigured into the customer network, the network testing server 102 may issue instructions to the test point 196-198 to execute the network test that is chosen for the customer network.  Responsive to receiving the instructions from the network testing server 102, the test point (e.g., one of the test points 196-198) may execute a network test, wherein the test point may generate a simulated traffic between the PE device 110 and the PE device 104.  In another embodiment, the simulated traffic may be generated between PE device 110 and a computing device (e.g., responder device) coupled to a customer site LAN router.  One or ordinary skill in the art can understand and appreciate that using the network testing server 102, any leg of the network can be tested, such as the first mile, last mile, site to site", Test instructions (or test signaling) can be sent to last mile network devices, which include simulated traffic according to transport protocols. The last mile network devices perform a network test in response (see fig. e, elements 304-308).], receiving feedback from each of the last mile optimizers, selecting the single best server from the several best servers based on the feedback, applying a plurality of transporter algorithms to pseudo-packets sent to the single best server; and measuring quality of service for each transporter algorithm to determine which are effective [Collins, column 15, lines 55-67, “Once the network test is completed, in operation 310, the input/output interface engine 208 of the network testing server 102 may receive a result of the network test from the test point.  Upon receiving the network test result, the input/output interface engine 208 may forward the result to the statistics engine 214.  The statistics engine 214 may analyze the result and generate network performance statistics based on the result.  Further, the statistics engine 214 can generate suggestions to be presented to the user based on analyzing the results.  For example, the statistics model can generate a next step instruction for the user.  After analysis, the network performance statistics may be forwarded to the display engine 216”, The results of the last mile test are received and analyzed at the network testing server (see fig. 3, elements 310 and 312). The test results (or feedback) include network performance statistics (i.e., jitter, latency, packet loss). The test results are then used to present network configuration suggestions to the user.]. 
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the last mile testing and modeling of Collins into Vasseur et al. By modifying the network controlling device of Vasseur et al. to include the last mile network testing functionality of the network testing server of Collins, the benefits of efficient automated network testing for customer end experience (see Collins, column 1, lines 22-41) are achieved.
As per claim 18, Vasseur et al. in view of Farkas et al. and Varki et al. and Collins et al. teach the system of claim 17. Vasseur et al. do not explicitly teach wherein jitter, latency and packet loss are measured for the transmitted pseudo-packets to determine quality of service for each of the several best edge servers, and wherein identifying the single best edge server includes balancing the latency, jitter and packet loss measurements to estimate quality of service for each of the several best edge servers.
However, Collins teaches wherein jitter, latency and packet loss are measured for the transmitted pseudo-packets to determine quality of service for each of the several best edge servers, and wherein identifying the single best edge server includes balancing the latency, jitter and packet loss measurements to estimate quality of service for each of the several best edge servers [Collins, column 15, lines 55-67, “Once the network test is completed, in operation 310, the input/output interface engine 208 of the network testing server 102 may receive a result of the network test from the test point.  Upon receiving the network test result, the input/output interface engine 208 may forward the result to the statistics engine 214.  The statistics engine 214 may analyze the result and generate network performance statistics based on the result.  Further, the statistics engine 214 can generate suggestions to be presented to the user based on analyzing the results.  For example, the statistics model can generate a next step instruction for the user.  After analysis, the network performance statistics may be forwarded to the display engine 216”, The results of the last mile test are received and analyzed at the network testing server (see fig. 3, elements 310 and 312). The test results (or feedback) include network performance statistics (i.e., jitter, latency, packet loss). The test results are then used to present network configuration suggestions to the user.]. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the last mile testing and modeling of Collins into Vasseur et al. By modifying the network controlling device of Vasseur et al. to include the last mile network testing functionality of the network testing server of Collins, the benefits of efficient automated network testing for customer end experience (see Collins, column 1, lines 22-41) are achieved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 1/15/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464